Citation Nr: 0608430	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  98-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Entitlement to special monthly pension on the account of 
the need for aid and attendance of another person or on 
account of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

The issue of entitlement to service connection for a left 
knee disability was previously denied by the above Department 
of Veterans Affairs (VA) Regional Office (RO) in February 
1978, and the veteran did not appeal that decision.  In 
November 1991, the RO denied entitlement to service 
connection for a low back disability.  The veteran did not 
appeal.

The current appeal arose before the Board of Veterans' 
Appeals (Board) from an August 1997 rating action of the RO 
which declined to reopen the claims of entitlement to service 
connection for low back and left knee disabilities, and from 
a March 2002 rating action that denied entitlement to special 
monthly pension (SMP).  This case was remanded by the Board 
in May 1999 and January 2004 for further evidentiary 
development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in November 1991; the veteran did not appeal 
this decision.

2.  Additional evidence submitted since that time fails to 
show that the veteran's current low back disability had its 
onset in service.

3.  The RO denied entitlement to service connection for a 
left knee disability in February 1978.

4.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a current left knee 
disability which has been related to his period of service.

5.  The veteran's primary disabilities include status post 
lumbar laminectomy; anxiety; left knee pain; hearing loss; 
varicosities of the right leg; and tinea versicolor.

6.  A factual need by the veteran for the regular aid and 
attendance of another person has not been established.

7.  It has not been factually established that the appellant 
is substantially confined to his home or its immediate 
premises.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for low back disability is not new and 
material, and the November 1991 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 
(West 2002 & 2005); 38 C.F.R. §§ 3.156(a), 20.302 (2000).

2.  Evidence received since the RO denied entitlement to 
service connection for left knee disability is not new and 
material, and the February 1978 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 
(West 2002 & 2005); 38 C.F.R. §§ 3.156(a), 3.303(b), 20.302 
(2000).

3.  The criteria for special monthly pension, based on need 
for aid and attendance or due to being housebound, have not 
been met.  38 U.S.C.A. §§ 1502, 1520, 1521, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to claimants (see Quartuccio, 16 Vet. App. at 187), the duty 
to assist in obtaining evidence necessary to substantiate the 
claim does not apply to applications filed before August 29, 
2001, to reopen a previously disallowed claim.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (applicability rules for 
38 C.F.R. § 3.159 as amended).  Under the law in effect at 
the time of the veteran's March 1997 application to reopen 
his claims, VA had no duty to assist him to develop evidence 
in support of his claim until the previously disallowed 
claims were reopened.  See Elkins v. West, 12 Vet. App. 209, 
218 (1999).

Nevertheless, the veteran was sent VCAA notification letters 
in November 2002 and May 2004; he was also sent a 
supplemental statement of the case (SSOC) in July 2004, which 
included the provisions of 38 C.F.R. § 3.159.  Therefore, he 
was advised as to what information and evidence was needed to 
substantiate his claims.  He was also told what types of 
evidence and information VA would obtain in his behalf and 
what information and evidence he could submit.  The RO also 
told him that he could submit any evidence relevant to his 
claims.  The veteran has submitted numerous private treatment 
records, and the RO obtained VA treatment records.  
Therefore, there is no notice or assistance inadequacy as to 
the requests to reopen.




As to his SMP claim, in the present case, the veteran filed a 
substantially complete claim in December 2001.  In March 
2002, the RO issued a rating action which denied entitlement 
to SMP.  After that rating action was issued, the RO sent the 
veteran a statement of the case (SOC) in September 2002, 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation which implemented the VCAA.  This provided notice 
to the claimant of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  The 
November 2001 statement of the case included the provisions 
of 38 C.F.R. § 3.159.  This also noted that he could submit 
any evidence relevant to his claim.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the VCAA in the September 2002 SOC (see above).  He was 
asked to provide additional information in May 2004; he 
responded by submitting various private treatment records.  
The RO had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  Therefore, it is found that the veteran was aware of 
the evidence and information that was needed to substantiate 
his claim; moreover, VA obtained those records that were 
available in relation to the claim.  In addition, the claim 
was readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

A.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

B.  SMP

The veteran requests that he be granted increased benefits in 
the form of special monthly pension.  SMP is awarded based on 
medical need as set forth below.  The veteran must meet the 
medical criteria required in order to be granted special 
monthly pension based upon the need for regular aid and 
attendance or on account of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and 
(d).

Under 38 C.F.R. § 3.351(c), a veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  New and material evidence

1.  Low back

The evidence of record at the time the RO considered the 
veteran's claim for service connection for a back disorder in 
November 1991 included the service medical records.  These 
were completely silent as to any complaints of or treatment 
for a back injury.  In addition, the December 1954 separation 
examination noted that his musculoskeletal system was within 
normal limits.  The treatment records associated with the 
claims folder after his release from service showed that he 
sustained an on-the-job injury to his low back on July 3, 
1975.  He stated that he had developed pain after attempting 
to lift a projector.  He underwent a lumbar laminectomy in 
March 1976.  Subsequent to this, he continued to report 
complaints of low back pain that would radiate into his leg.

The evidence added to the record after November 1991 included 
numerous VA and private treatment records.  These continued 
to show his complaints of low back pain and radiation into 
the leg.  X-rays showed degenerative disc disease (DDD) at 
L4-5 and L5-S1.  However, range of motion was intact, and the 
neurological evaluations were normal.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not new and material.  Accordingly, his claim is not 
reopened, and the November 1991 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had developed 
back complaints after injuring his back at work in 1975; it 
did not show that any back injury had occurred in service.  
The additional evidence shows nothing new to establish that 
the veteran suffered a back injury in service; rather, it 
merely continues to show his current treatment for a back 
disorder that began after a 1975 work-related injury.  While 
the veteran has continued to express his belief that his 
current back complaints are related to service, he is not 
competent, as a layperson, to render such a medical nexus 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).

2.  Left knee

The evidence which was of record at the time of the February 
1978 denial of service connection for a left knee disability 
included the service medical records.  These showed that the 
veteran sprained his left knee in March 1973.  By July 1953, 
he was asymptomatic.  The December 1954 separation 
examination noted that his musculoskeletal system was within 
normal limits.  In 1975, he complained of a left leg 
disorder, with knee pain.  A VA examination conducted in 
August 1975 found no left knee disability.

The evidence added to the record after the February 1978 
denial included numerous private and VA treatment records.  
They showed his complaints of left knee pain.  In 1997, he 
was noted to be tender over the anterolateral aspect; 
however, range of motion was intact.  A January 2005 X-ray 
showed minimal osteoarthritis of the left knee; clinically, 
he displayed some tenderness to palpation.

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not new and material.  Accordingly, his claim is 
not reopened, and the November 1991 decision by the RO 
remains final.

As discussed above, "new" evidence means more than evidence 
which was not previously physically of record.  To be 
"new," additional evidence must be more than merely 
cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
the instant case, the additional evidence is merely 
cumulative.  The evidence previously of record showed that 
the veteran had sprained his left knee in service, which had 
resolved without disability by his discharge.  Several years 
after his separation from service, he complained of left knee 
pain; however, there was no evidence which related this knee 
pain to the acute injury suffered in service.  The additional 
evidence shows nothing new to establish that his currently 
diagnosed osteoarthritis of the left knee is etiologically 
related to the acute injury in service.  It merely shows his 
continued complaints of knee pain.  While the veteran 
believes that there is such an etiological relationship, he 
is not competent, as a layperson, to render such an opinion.  
See Espiritu, supra.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new. See Smith, supra.


B.  SMP

The veteran suffers from a number of disabilities, to include 
status post lumbar laminectomy; anxiety, left knee pain; a 
hearing loss; varicosities of the right leg; and tinea 
versicolor.

In December 2001, he was afforded a VA aid and attendance 
examination.  The examiner noted that the veteran had come by 
car to the examination.  He complained of headaches; low back 
pain; insomnia; constipation; and shortness of breath.  He 
was not bedridden or wheelchair bound.  He was determined to 
be not competent to handle his benefits, needing the 
supervision of another.  He was able to attend to the 
activities of daily living without assistance.  He was active 
in the house, doing various chores, which was somewhat 
limited by his back pain. He would watch television, read the 
newspaper, go to the supermarket, and tend to the garden.  He 
was able to walk without assistive devices; while slow, it 
was described as satisfactory.  The examiner noted that the 
veteran was able to leave his home at any time. The veteran 
was not blind, bedridden, hospitalized, or a patient in a 
nursing home.

Various treatment records developed since the December 2001 
VA examination, noted that the veteran was able to exercise 
for 30 minutes three time a week.  In June 2002, he was noted 
to be ambulating and was not in acute distress.

After a careful review of the entire claims file, it is found 
that entitlement to SMP has not been established.  The 
objective evidence of record does not show that the veteran 
is blind in either eye, having visual acuity of 5/200 or 
less, or contraction of the visual field to 5 degrees or 
less, nor is he a patient in a nursing home due to mental or 
physical incapacity.  Nor does the evidence suggest that he 
needs the regular aid and attendance of another to perform 
activities of daily living, such as dressing and undressing 
himself, bathing, shaving, eating, and attending to the needs 
of nature.  In fact, the December 2001 VA examination 
specifically stated that he was able to attend to the 
activities of daily living without assistance.  Therefore, 
the need for regular aid and attendance has not been 
established.  Nor is there any indication that the veteran is 
factually confined to his home.  In fact, it has been noted 
that he is able to leave his home at any time.  Therefore, 
entitlement to SMP due to  housebound status has not been 
demonstrated.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for special monthly 
pension at either the aid and attendance or the housebound 
rate.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a left knee disability, 
the benefit sought on appeal is denied.

Entitlement to special monthly pension on the account of the 
need for aid and attendance of another person or on account 
of being permanently housebound is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


